UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A ☑ ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year EndedApril 30, 2012 Commission File #000-27397 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0204280 (IRS Employer Identification Number) 2300 W. Sahara Ave. Suite 800 Las Vegas, Nevada 89102 (Address of principal executive offices) (Zip Code) 800-507-2810 (Registrant's telephone no., including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT:COMMON STOCK, $0. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☑No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ EXPLANATORY NOTE: Inova Technology,Inc. (the “Company”) is filing this Amendment No. 1 to the Annual Report on Form 10-K (the “Form 10-K/A”) to amend its Annual Report on Form 10-K for the year ended April 30, 2012, which was filed with the Securities and Exchange Commission (“SEC”) on July 30, 2012 (the “Original Filing” and together with the Form 10-K/A, the “Form 10-K”). As amended by this Form 10-K/A, the Form 10-K reflects the cover page being filled out completely, in terms of answering all questions on the page. We also amended the language pertaining to our CEO's services. Note 7-Southbase Int'l, Ltd. Southbase is a company related to Adam Radly, our CEO. The Company has a consulting agreement with Southbase earning fees of $20,000 per month. No part of these consulting fees includes personal compensation to Mr. Radly. Item 11-other related party information. We are not a party to an employment agreement with Mr Radly. Mr Radly has agreed to provide his services at no cost to the Company. A company in which Mr Radly has an interest (and therefore is defined as “related” to Mr Radly) does provide services to the Company that do not include his services as CEO of Inova. The total amount earned by this entity in the most recent fiscal years (the 12 months ending April 2011 and 2012) was $240,000, per the management fee agreement. These amounts are reflected in this executive compensation disclosure for Mr. Radly because he has disclosed that he has an interest in this company. This is the same $240,000 referenced in the related parties section of this disclosure. SIGNATURES INOVA TECHNOLOGY INC. Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INOVA TECHNOLOGY, INC. By: /s/ Adam Radly Adam Radly, Chief Executive Officer Date: January 11, 2013 Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Signature Name and Title Date /s/ Adam Radly Adam Radly Chairman and CEO January 11, 2013 /s/ Bob Bates Bob Bates CFO January 11, 2013 /s/ Paul Aunger Paul Aunger Secretary and Director January 11, 2013
